internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09 plr-114251-01 date date legend decedent date spouse son daughter trust a_trust b_trust c date y z trust trust dear this is in response to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows decedent died on date survived by spouse son and daughter decedent’s will provided for the establishment of three trusts trust a_trust b and trust c decedent’s federal plr-114251-01 estate_tax_return was not timely filed but rather was filed on or about date on schedule m of decedent’s estate_tax_return an election under sec_2056 was made to treat trust a as qualified_terminable_interest_property qtip a reverse_qtip_election was also made for trust a and the executor attempted to allocate decedent’s dollar_figure gst_exemption to trust a no generation-skipping transfers have been made from trust a_trust b or trust c shortly after date you submitted a private_letter_ruling request you have requested an extension of time under sec_2642 and sec_301_9100-3 to make allocations of decedent’s gst_exemption as follows specifically you propose to allocate dollar_figurey to trust a dollar_figurez to trust b and dollar_figurez to trust c you also propose to sever trust a pursuant to sec_2642 and create trust and trust trust a will be divided on a fractional basis and trust will receive a fractional share of the total of all trust assets equal to the applicable_fraction of the single trust trust a immediately before the severance you also request a ruling that as a result of the proposed qualified_severance of trust a into trust and trust pursuant to sec_2642 trust will have an inclusion_ratio of zero and trust will have an inclusion_ratio of one sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the plr-114251-01 property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under this paragraph with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2652 provides that for purposes of chapter gst except as provided in sec_2652 or sec_2653 the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of sec_2056 and any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of sec_2523 the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2652-2 provides that an election to treat property as if the qtip_election had not been made reverse_qtip_election is made on the return on which the qtip_election is made sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed plr-114251-01 for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that except as otherwise provided in sec_26_2632-1 an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the appropriate united_states estate and generation-skipping_transfer_tax return form_706 or form 706na filed on or before the date prescribed for filing the return by sec_6075 including any extensions actually granted the due_date an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of this chapter sec_2642 provides generally that for purposes of sec_2642 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to this paragraph may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the secretary sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor plr-114251-01 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 see notice_2001_50 2001_34_irb_189 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government pursuant to b b i the qtip_election can be made on the first estate_tax_return filed by the executor after the due_date if a timely return is not filed the reverse_qtip_election is made on the return on which the qtip_election is made under sec_26_2652-2 in the present situation the qtip and reverse qtip elections were made on the late return filed on or about date and were effective sec_2632 provides that an individual’s gst_exemption may be allocated at any time before the date prescribed plr-114251-01 for the filing of the estate_tax_return for the individual’s estate because decedent’s federal estate_tax_return was not timely filed the executor’s attempted allocation of all the gst_exemption to trust a was ineffective based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to allocate dollar_figurey to trust a dollar_figurez to trust b and dollar_figurez to trust c the allocation will be effective as of date the date of the decedent’s death and the value of the property for purposes of determining the amount of gst_exemption to be allocated to the trusts shall be its value as finally determined for purposes of chapter this election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return and filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose provided the amount of gst_exemption allocated to trust b and trust c is equal to the value of each trust for federal estate_tax purposes trust b and trust c will each have an inclusion_ratio of zero also provided that the proposed qualified_severance of trust a satisfies all requirements of sec_2642 ie trust a is divided on a fractional basis in accordance with the applicable_fraction and the terms of trust and trust in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust trust will have an inclusion_ratio of zero and trust will have an inclusion_ratio of one the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding whether the proposed severance of trust a will satisfy the requirements of a qualified_severance under sec_2642 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-114251-01 sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
